DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive. 
Applicants have argued that the prior art of record, Mercure (U.S. Patent Number 5,574,518) fails to teach a transitional zone having a width of about 0.5 mm.  The examiner respectfully disagrees.  Although Mercure provides specific examples of the transitional zone having a width of greater than 0.5 mm Mercure does teach that the transitional zone may have a width in the range of 0 mm to 4 mm wherein the central zone (Figure 3, element 5) may have a size between 1.8 mm and 3.7 mm (column 7, line 21), the transitional zone may have a size between the exterior limit of the central zone, 1.8 mm to 3.7 mm to an exterior dimension of 3 mm to 7 mm (column 7, lines 31-33) and further wherein the diameter extends 0.25 mm to 1.5 mm (column 7, line 35), wherein both zones are dependent upon the diameter of the pupil, such that one of routine skill in the art could provide a transitional zone having a width {emphasis added} of 0.5 mm which would be within the design parameters as taught by Mercure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 11-14, 17, 19, 20, 23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a width of about” in claims 1 and 17 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3, 4, 7, 11-14, 19, 20 23 and 28 are rejected for the reasons as set forth above as they inherit all of the claimed limitations from which they depend.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al (U.S. Patent Number 6,045,578) in view of Mercure (U.S. Patent Number 5,574,518).
With regard to independent claim 1, although Collins et al teaches a contact lens (column 1, lines 11-13) comprising: a central optical zone (Figure 3, element 37) dimensioned to cover an area from a central axis of the contact lens up to between plus or minus 1 mm of a predetermined pupil size (column 1, lines 43-46), the central optical zone having a substantially uniform central 
With regard to dependent claim 3, Collins et al in view of Mercure teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Mercure teaches the peripheral optical zone refractive power is between 2.5 Diopters and 8 Diopters greater than the refractive power of the central optical zone (column 11, lines 27 and 36), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the contact lens, as taught by Collins et al, with the specified power values of the respective optical zones, as taught by Mercure, to effectively treat myopia.
With regard to dependent claim 4, although Collins et al in view of Mercure teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, both fail to explicitly teach the dimensions of the central optical zone selected so the minimum dimension of the central optical zone is at least 3 mm and not more than 1 mm less than the normal pupil diameter, however, Mercure does teach the central optical zone size to be dependent upon the size of the pupil of the wearer (column 8, lines 53-59) such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify the size of the central optical zone given the teaching of Collins et al and Mercure, wherein the central optical zone size can be varied depending on the pupil size of the wearer to improve visual performance.  It should also be noted that it has been held that discovering an 
With regard to dependent claim 7, Collins et al in view of Mercure teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Mercure teaches the central optical zone and the peripheral optical zone have differently curve adjoining front surfaces (Figure 1, elements R0, R1, R2, R3 and column 7, lines 7-9) and a transition zone formed between said adjoining front surfaces (Figure 3, element 7 and column 8, lines 47-52), said transition zone shaped to smoothly blend the adjoining differently curved front surfaces of the central optical zone and the peripheral optical zone (Figure 1 and column 7, lines 23-35), such that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the contact lens, as taught by Collins et al, with the curved front surfaces, as taught by Mercure, to provide correction for distant and near vision.
With regard to dependent claim 11, Collins et al in view of Mercure teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Mercure teaches the transition zone providing a graduation of refractive power between the refractive power of the central optical zone and the refractive power of the peripheral optical zone (column 7, lines 23-35), to provide smooth vision transition from near to far vision as is known in the art.
With regard to dependent claim 12, Collins et al and Mercure teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, wherein Mercure teaches the transition zone providing a graduation of refractive power between the refractive power of the central optical zone and the refractive power of the peripheral optical zone (column 7, lines 23-35).

With regard to dependent claim 14, Collins et al and Mercure teach all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 4, wherein Mercure teaches the transition zone providing a graduation of refractive power between the refractive power of the central optical zone and the refractive power of the peripheral optical zone (column 7, lines 23-35).

Claims 17, 19, 20, 23 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mercure (U.S. Patent Number 5,574,518).
With regard to independent claim 17, although Mercure teaches a method for forming a contact lens for reducing the progression of myopia in an eye of a wearer (Abstract, column 1, lines 10-24, column 10, line 40-column 11, line 10) comprising: forming on a transparent material a rear surface comprising a base-curve that is adapted to fit an eye of a wearer of the lens (column 6, line 65-column 7, line 50 and column 8, lines 28-33, Figure 1, element 11, wherein lens 1 is inherently made of a transparent material that permits transmission of optical rays as shown), and forming on a transparent material a front surface spaced from said rear surface (column 6, line 65-column 7, line 50 and column 8, lines 28-33, Figure 1, wherein lens 1 is inherently made of a transparent material that permits transmission of optical rays as shown) and that comprises: a central optical zone (Figure 3, element 5), a central optical zone 
With regard to dependent claim 19, Mercure teaches all of the claimed limitations as outlined above with respect to independent claim 17, wherein Mercure teaches such a method wherein the peripheral optical zone refractive power is between 2.5 Diopters and 8 Diopters greater than the central optical zone refractive power (column 11, lines 27 and 36).

With regard to dependent claim 23, Mercure teaches all of the claimed limitations as outlined above with respect to independent claim 17, wherein Mercure teaches such a method wherein said transition zone being curved so that, together with the base-curve, a graduation of refractive power is generated between the refractive power of the central optical zone and the refractive power of the peripheral optical zone (column 7, lines 23-35).
With regard to dependent claim 28, Mercure teaches all of the claimed limitations as outlined above with respect to independent claim 17, wherein Mercure teaches such a method wherein said transition zone is curved so to smoothly blend the curve of the central optical zone with the curve of the peripheral optical zone (Figure 1 and column 7, lines 23-35).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
07 June 2021